UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 22-1211


In re: ROBERTO ANTOINE DARDEN, a/k/a Dizz-e, a/k/a Javon,

                    Petitioner.



           On Petition for Writ of Mandamus. (4:11-cr-00052-AWA-LRL-1)


Submitted: April 14, 2022                                         Decided: April 19, 2022


Before DIAZ and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Roberto Antoine Darden, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Roberto Antoine Darden petitions for a writ of mandamus, alleging that the district

court has unduly delayed in ruling on his motions to compel, to unseal, and for disclosure

of grand jury materials. He seeks an order from this court directing the district court to act.

The present record does not reveal undue delay in the district court. Accordingly, we deny

the mandamus petition. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                         PETITION DENIED




                                              2